Title: To Thomas Jefferson from Robert Patterson, 25 March 1807
From: Patterson, Robert
To: Jefferson, Thomas


                        
                            Sir
                            
                            Mint of the U.S. March 25th. 1807
                        
                        The prospect of full employment at the mint still continues, and is likely to increase. It is probable that
                            in the course of the present year we shall strike to the amount of
                            not less than a million of dollars.
                        Our present Engraver, Mr. Scott, though indeed a meritorious and faithful officer, is yet so far advanced in
                            life, being I believe upwards of seventy, that he cannot be expected very long to continue his labours;—and in the event
                            of his sickness or death, the business of mint would probably be stopped for some time: since few, if any one, could be
                            found qualified to supply his place, except Mr. Reich, an artist with whom talents I presume, you are not unacquainted;
                            and this gentleman, not finding business here sufficient for his support, is, I understand, about to remove to Europe.   A
                            small salary would, however retain him in the country, and secure his services to the mint—and, in truth, the beauty of
                            our coins would be greatly improved by the assistance of his masterly hand.
                        An assistant Engraver was formerly employed in the mint, both by Mr. Rittenhouse and by Mr. Dessasure, and
                            with your approbation, Sir, I would immediately employ Mr. Reich in that capacity.
                        He is willing for the present to accept of the moderate compensation of six hundred dollars per annum; and if
                            this gentleman should be employed, perhaps more than his salary would be saved to the publick, in what is usually expended
                            on the engraving of dies for medals; but which might then be executed by an artist in their own service, with little or no
                            additional expence 
                  I am, Sir, with perfect respect & esteem your most obedient servant
                        
                            R. Patterson
                            
                        
                    